Judgment, Supreme Court, New York County (Herbert Altman, J., at suppression hearing; Dorothy Cropper, J., at jury trial and sentence), rendered April 3, 1996, convicting defendant of two counts of robbery in the first degree, one count each of robbery in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, *413and sentencing him to four concurrent terms of 5 to 15 years concurrent with a term of 21/s to 7 years, unanimously affirmed.
Suppression was properly denied. The police, after seeing a livery cab in which defendant was a passenger go through a red light and stop in a traffic lane, properly stopped the vehicle and asked the driver and the occupant to alight. When the officers approached the vehicle, both defendant and the driver exited the cab, fled in different directions, and left the cab unattended. The unusual circumstances of the flight gave the police reasonable suspicion, justifying their pursuit of the men (People v Sierra, 83 NY2d 928; People v Shaw, 208 AD2d 382, lv denied 84 NY2d 1038). The weapon discarded by defendant in his flight and the remaining fruits of the arrest were thus lawfully obtained.
Since defendant did not move to vacate the judgment of conviction pursuant to CPL 440.10, his contention that he was denied the effective assistance of counsel is not reviewable on direct appeal because it is based on facts dehors the record and trial counsel has not had an opportunity to explain his trial tactics (compare, People v Love, 57 NY2d 998, with People v Brown, 45 NY2d 852). Based on the existing record, however, viewed in totality and as of the time of representation, counsel provided meaningful representation (People v Baldi, 54 NY2d 137).
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.